Response to Arguments
Applicant’s arguments, see pgs. 7-9 (section labeled “Prior Art Rejections”), filed 10/26/21, with respect to claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claim 8 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the first stage is a step-down power converter, and the second stage is a charge pump power converter; and a controller configured to detect a plurality of operating parameters and generate a control signal applied to a control loop of the first stage” in view of the other limitations as called for in independent claim 1; the limitation of “controlling an output voltage of the first stage through applying the control signal to a feedback loop of the first stage” in view of the other limitations as called for in independent claim 8; and the limitation of “wherein the first stage is a step-down power converter, and the second stage is a charge pump power converter; and a controller configured to detect a plurality of operating parameters and generate a control signal applied to a control loop of the first stage” in view of the other limitations as called for in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849